Warner, J.
The Ordinary of Glynn county had no authority, under the statement of facts disclosed by the record, without the consent of two-thirds of the grand jury, to levy the extraordinary tax of one hundred and fifty per cent, under the Act of 1869. The Ordinary, under the general law of the State, had only the right (in case the grand jury failed or refused to recommend the levy of an extra tax for county purposes) to levy an extra tax not exceeding fifty per cent, on the State tax; provided, the levy of such extra tax was necessary to discharge any judgment against the county, or any debt for the payment of which there was a mandamus against the county, or for the necessary current expenses of the county for that year: Code, sections 543, 545.
And the order of the Ordinary levying such extra tax should clearly and distinctly specify the objects for which such extra tax was levied. It is also the duty of the Ordinary of the county to see that by the time of the organization of the grand jury, there has been prepared by the County *233Treasurer, under his supervision, a statement of the financial condition of the county, and the amount of tax required to discharge the county liabilities for that year, which should be presented by the Treasurer to the foreman of the grand jury, on the first day of the Court for their inspection: Code, 544. It was error in the Court below to refuse the injunction restraining the collection of the extraordinary tax of one hundred and fifty per cent, as prayed for in the bill of the complainants.
Let the judgment of the Court below be reversed.